Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Bayne on 12/9/21.

The application has been amended as follows: 

Applicant amended claim 9 to include the allowable subject matter of claim 11 and intermediate claim 10. Previously withdrawn claim 17, directed to a method of installing a filter insert assembly, includes the same allowable subject matter of newly 

17.	A method of installing a filter insert assembly comprising:
providing a horizontal floor surface having a liner disposed on top;
providing a filter media plug mounting structure having sidewalls with flanges extending from their top edges to sit above or flush with the horizontal floor surface, and a base plate angled with respect to the horizontal floor surface;
providing at least one holding sleeve disposed on one of said sidewalls for receiving at least one filter media plug having a filtration media disposed therein for filtering oil and other debris from a fluid;
inserting the at least one filter media plug into the at least one holding sleeve within the filter media plug mounting structure at an angle with respect to the horizontal floor surface;
mounting the filter media plug structure below the horizontal floor surface with the sidewall top edge flanges disposed between the horizontal floor surface and liner, and the at least one holding sleeve disposed beneath the horizontal floor surface;
installing batten strips over the sidewall flanges such that the liner is straddled between the batten strips and the flanges, securing the filter media plug structure in place; and
attaching a pre-filter basket having sidewalls composed of a metal liner and a top surface over the top of the filter media plug mounting structure such that the bottom 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowable as incorporating the previous indicated allowable subject matter of claim 11 and intermediate claim 10 for the reasons stated in the previous office action of 8/31/21. Additionally, the floor surface of claim 9 is interpreted as being positively recited as part of the filter insert assembly to avoid any possible 112b issues as to defining the invention in terms of structure not part of the claimed invention. This interpretation also prevents any 112b issues with claim 16 where the angle is defined in relation to the floor surface. Claim 17 is allowable for the same reasons as claim 9 as it includes the same allowable subject matter of claim 9. The additional claims are allowable as depending from claim 9 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778